Title: To Thomas Jefferson from John Dawson, 4 March 1803
From: Dawson, John
To: Jefferson, Thomas


          
            Dear Sir,
            George Town—March 4. 1803
          
          I have reason to believe that you think favourably of Captain Barney—an intimate acquaintance with him convinces me that that impression is a just one, and that he is a man of merit.
          he does believe that he was ill treated by the late Post master general, on account of his politicks, and that he has been neglected by the present—coud he be employ’d I am convinc’d that he woud do justice and credit to the public, and therefore I take the liberty of recommending him to you—he will explain his wishes!
          With much respect Yr friend & Sevt
          
            J Dawson
          
        